United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       January 29, 2007

                                                                Charles R. Fulbruge III
                               No. 06-60184                             Clerk
                             Summary Calendar




CHARLES CHIE OSABEDE, also known as Charles Chize Osabede,

                                               Petitioner,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                               Respondent.


                         --------------------
                  Petition for Review of an Order of
                   the Board of Immigration Appeals
                            No. A75 232 237
                         --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Charles Osabede, a native and citizen of Nigeria, petitions

for review of an order of the Board of Immigration Appeals (“BIA”)

denying as untimely his motion to reopen the removal proceedings

that he filed in December 2005.          See 8 U.S.C. § 1229a(c)(7)(C);

8 C.F.R. § 1003.2(c)(2).      In July 1999 the BIA dismissed Osabede’s

appeal of a decision by an immigration judge denying his applica-

tion for asylum and withholding of removal and ordering that he be


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
removed to Brazil.    Osabede’s motion to reopen proceedings was due

within ninety days of the date of entry of a final administrative

order of removal.     See § 1229a(c)(7)(C)(i).

     In his motion to reopen, Osabede frivolously suggested that

his motion was based on his failure to appear at his immigration

hearing, an allegation that is flatly contradicted by the record of

that hearing.   Although a failure to appear may support the filing

of an untimely motion to reopen under an exception enumerated in

§ 1229a(c)(7)(C)(iii) and may support an exercise of jurisdiction

by this court, see Panjwani v. Gonzales, 401 F.3d 626, 632 (5th

Cir. 2005), Osabede has abandoned any reliance on such exception in

his petition for review, see Soadjede v. Ashcroft, 324 F.3d 830,

833 (5th Cir. 2003).

     Osabede’s petition for review relies on no exception listed in

§ 1229a(c)(7)(C) and cites no equitable basis for avoiding the

statutory ninety-day deadline for filing a motion to reopen.    Ac-

cordingly, we lack jurisdiction over Osabede’s petition, because

there is “‘no meaningful standard against which to review’” the

BIA’s decision.     See Enriquez-Alvarado v. Ashcroft, 371 F.3d 246,

249 (5th Cir. 2004) (citation omitted). The petition for review is

thus DISMISSED, and Osabede’s motion to stay removal is DENIED.